Title: To James Madison from Thomas Bulkeley, 5 July 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


5 July 1801, Lisbon. Has no certain news since last dispatch. Anticipates determination of fate of country in a few days. Napoleon has reportedly refused to ratify the treaty. Notes in postscript that since closing his letter, Bulkeley has seen an order in council directing all Portuguese commanders of men-of-war to capture Spanish vessels wherever they meet them. “The order directs the complyance from the Secy of the Navy under his signature dated 1 July 1801.” Also reports on Spanish fortifications.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 3 pp.; cover marked private; postmarked Philadelphia, 12 Aug.; docketed by Wagner as received 15 Aug. Postscript attached to cover.



   
   A full transcription of this document has been added to the digital edition.

